Citation Nr: 1442023	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  03-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than depressive disorder, but to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to an increased rating greater than 40 percent for herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 1996 and September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In June 2007, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing has been associated with the record.

The claims were remanded by the Board for additional development, most recently in September 2009.

In an October 2012 decision, the Board denied the Veteran's claims, including entitlement to service connection for PTSD and an increased rating for herniated nucleus pulposus.  The Veteran appealed the decision to the Court of Appeals for Veterans' Claims (Court) and in a January 2014 Memorandum Decision the Court vacated the Board's October 2012 decision, with respect to the denial of the above claims and remanded the matter to the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA electronic claims file also was reviewed to ensure complete consideration of all evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Psychiatric Disorder (other than Depressive Disorder) Claim

The Veteran contends that he has a psychiatric disorder, specifically PTSD as a result of his service in Vietnam.  The Veteran has reported several stressors that he contends caused PTSD.  In that regard, he contends that he feared that he would incur a sniper attack during his work as a truck driver in Vietnam where he was required to drive alone for many miles between secure locations.  In addition, he has also contended that his vehicle did suffer a sniper attack on one occasion.  Finally, he contends that the base at which he was stationed underwent an attack and that he witnessed a number of deaths of fellow service members.  As to the reports of a sniper attack on his vehicle and attack on his base, these stressors have not been verified.

As to the reports of fearing a sniper attack while driving a truck in Vietnam, the Board acknowledges that during the pendency of the Veteran's appeal there was a potentially relevant change in the regulations.  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

The Veteran was afforded a VA psychiatric examination (except for PTSD and eating disorders) in January 2011.  The examination did not consider the Veteran's PTSD claim.  That said, various treatment records over the years have included a diagnosis of PTSD.  In light of the Veteran's contentions, the conclusions directives of the JMR, and the evidence of record, the Board concludes that a VA examination for the Veteran's claimed PTSD is warranted.

Herniated Nucleus Pulposus

In an August 2014 statement, the Veteran's representative argued that his service-connected back disability had increased in severity since his last VA examination.  Although the representative did not provide specific examples of how the disabilities had increased in severity, the Board acknowledges that it has been some time since the last examination.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the above contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his service-connected herniated nucleus pulposus.

In addition, in May 2013 the Veteran submitted a VA Form 21-4142 "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)."  Specifically, the Veteran noted private treatment for his "BACK" and multiple disabilities from Drs. Pedro, Butler, and Morales, as well as from the Euripides Rubio Outpatient Clinic.  The form included an address for the outpatient clinic and phone numbers at which to contact two of the physicians.  The Board notes that over the course of the Veteran's appeal, records from several of these providers have been requested and associated with the claims file.  That said, given the Veteran's submission there is a suggestion that ongoing treatment with the providers has been received.  As such, efforts should be made to obtain the records identified.

The RO/AMC also should take the opportunity to associate all VA treatment records for the Veteran from January 2013 to the present.

Obstructive Sleep Apnea

The Board notes that in a November 2013 rating decision the RO denied entitlement to service connection for obstructive sleep apnea.  In a January 2014 statement, the Veteran submitted a notice of disagreement with that claim.  In a July 2014 letter, the RO noted receipt of the above notice of disagreement, but has not yet issued an SOC.  

Based on the evidence described above, the Veteran should be provided with an SOC that addresses the issue of entitlement to service connection for obstructive sleep apnea.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issue of entitlement to service connection for sleep apnea.  The Veteran should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to the issue.  The RO/AMC is free to undertake any additional development deemed necessary with respect to the issue.

2.  Obtain all medical records and hospitalization records for the Veteran's condition from all applicable VA medical facilities from January 2013 to the present.

3.  Request records from the physicians and outpatient clinic identified in the May 2013 VA Form 21-4142 authorization.  If current authorization is needed, this should be requested from the Veteran.  All records obtained or any response received should be associated with the claims file.

4.  After the above evidence is obtained, to the extent available, schedule the Veteran for an examination by a VA psychiatrist or psychologist knowledgeable in evaluating PTSD to determine the nature of any psychiatric disorder(s) found to be present.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.  The claims file must be made available to the examiner for review.  A rationale should be provided for each opinion offered.

The examiner is requested to state whether the Veteran's reported stressors are related to his fear of in-service hostile military or terrorist activity and, if so, whether the claimed stressor(s) is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  A rationale must be provided for each opinion offered.

5.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his herniated nucleus pulposus.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

6.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



